DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-6, 9, 10 and 13-15 are pending in this application, Claims 13-15 are acknowledged as withdrawn, Claims 1, 3-6, 9 and 10 were examined on their merits.

Election/Restrictions

Claim 1 is allowable. The restriction requirement between Groups I (Claims 1, 3-6, 9 and 10) and Group II (Claims 13-15), as set forth in the Office action mailed on 07/11/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group I (Claims 13-15) is withdrawn.  Claims 13-15, directed to methods of prevention and/or treatment comprising administering to subject the composition of Claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Claims 13-15 are rejoined.


In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in interviews with Melvin Li on 04/07/2021.

The application has been amended as follows: 




volume of the DNA repair enzyme in the composition is from 1% to 3% andvolume of the phycobiliprotein in the composition is from 1% to 3%.

6.  The composition of claim 1, wherein said phycobiliprotein is an Anacystis nidulans phycobiliprotein.

Claims 1, 3-6, 9, 10 and 13-15 are allowed.

The following is an Examiner’s statement of reasons for allowance:  Claim 1 has been amended to recite percent weight by volume not weight, consistent with the Specification at Paragraph [00104] wherein 1-2-3% of the separate or combined components were mixed with 2ml PBS. 






et al., of record, teaches a composition comprising: liposomal (lipid vesicle) encapsulated photolyase (DNA repair enzyme at a concentration of 1%) from A. nidulans in a cosmetically/pharmaceutically acceptable vehicle (lotion) as a treatment for UVB irradiated skin, while Gupta et al., of record, teaches that C-phycocyanin (a phycobiliprotein) may be isolated from A. nidulans and Manconia et al., of record, teaches a composition comprising liposomal (lipid vesicle) encapsulated C-phycocyanin from A. maxima in a cosmetically/pharmaceutically acceptable vehicle (gel) as a treatment for skin inflammation and notes its antioxidant properties (Pg. 423, Abstract and Lines 8-10); wherein the phycobiliprotein is present in a concentration of 0.5% w/w.  

Neither reference teaches or suggests the use of the photolyase or phycobiliprotein at the claimed amounts or provides a motivation combine the two components and adjust the amounts to the claimed ranges.  Corstjens et al. (US 8,383,167 B2), cited herein, teaches topical skin treating compositions which may comprise DNA repair enzymes, such as found in A. thaliana extract at 0.0001 to about 25% and which may be encapsulated in liposomes (Column 6, Lines 40-66).  The reference does not teach or suggest the inclusion of at least one phycobiliprotein in the claimed range.  



13 and 15, the Examiner notes that the Specification at Pg. 23, Lines 19-29, defines “prevention” as:  “…administration of a composition according to the invention or of a medicament comprising said composition to a subject who has not been diagnosed as possibly having a skin cancer, actinic keratosis, erythema solar and/or sunburn at the time of administration, but who would normally be expected to develop said disease or be at increased risk for said disease. The prevention intends to avoid the appearance of said disease. The prevention may be complete (e.g. the total absence of a disease). The prevention may also be partial, such that for example the occurrence of a disease in a subject is less than that which would have occurred without the administration of the composition of the present invention.  Prevention also refers to reduced susceptibility to a clinical condition”.  Thus, the claims do not require the prevention of the claimed conditions in totality.  

Finally, the Examiner notes the greater than additive/synergistic effects of the in vitro embodiment of photolyase/phycocyanin-C in the claimed lower, median and upper ranges in protecting human skin cells from UV damage, as measured by viability assay (Pgs. 31-32, Example 1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        04/07/2021


/SUSAN M HANLEY/Primary Examiner, Art Unit 1653